TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00181-CV



                                    Adella Edging, Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 726, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               Appellant Adella Edging’s brief was due July 15, 2010. The brief has not been

received and Edging’s appointed attorney, Rosemary Rose, did not respond to this Court’s notice that

the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

Edging desires to prosecute this appeal and whether appointed counsel has abandoned the appeal.

See Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999,

no pet.) (applying Rule 38.8(b) to suit involving termination of parental rights). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

Clerk of this Court for filing as a supplemental record no later than December 6, 2010. See Tex. R.

App. P. 38.8(b)(3).
Before Chief Justice Jones, Justices Patterson and Henson

Abated

Filed: November 5, 2010




                                               2